    Case 18-25116         Doc 381      Filed 03/25/19 Entered 03/25/19 11:01:02        Desc Main
                                        Document     Page 1 of 21

This order is SIGNED.


Dated: March 25, 2019
                                                   R. KIMBALL MOSIER
                                                  U.S. Bankruptcy Judge




   Prepared and Submitted By:
   Michael F. Thomson (#9707)
   Peggy Hunt (#6060)
   Jessica G. McKinlay (#11210)
   DORSEY & WHITNEY LLP
   111 South Main Street, 21st Floor
   Salt Lake City, UT 84111-2176
   Telephone: (801) 933-7360
   Facsimile: (801) 933-7373
   Email: thomson.michael@dorsey.com
           hunt.peggy@dorsey.com
           mckinlay.jessica@dorsey.com
   Attorneys for Michael F. Thomson, Chapter 11 Trustee of The Falls Event Center LLC

                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF UTAH

    In re:
    THE FALLS EVENT CENTER LLC                                  Bankr. Case No. 18-25116
    THE FALLS AT GILBERT, LLC                                   Bankr. Case No. 18-25419
    THE FALLS OF LITTLETON, LLC,                                Bankr. Case No. 18-27111
                            Debtors.                                   Chapter 11
                                                            The Honorable R. Kimball Mosier

      ORDER APPROVING STIPULATIONS REGARDING USE OF REAL PROPERTY

             The matter before the Court is the Motion Seeking Approval of Stipulations Regarding

   Use of Real Property [The Fall Event Center LLC Dkt. 351; The Falls at Gilbert, LLC Dkt. 43;

   and The Falls of Littleton, LLC Dkt. 32] (the “Motion”) filed by Michael F. Thomson, Chapter 7



   4834-5468-5581\1
 Case 18-25116           Doc 381      Filed 03/25/19 Entered 03/25/19 11:01:02                 Desc Main
                                       Document     Page 2 of 21




Trustee, seeking approval of the Stipulations attached hereto and to the Motion as Exhibits A

and B. The Motion was served on February 28, 2019 through the Court’s CM/ECF system upon

all parties who receive electronic notice in this case. In addition, a Notice of Motion Seeking

Approval of Stipulations Regarding Use of Real Property and Notice of Opportunity for Hearing

[The Fall Event Center LLC Dkt. 352; The Falls at Gilbert, LLC Dkt. 44; and The Falls of

Littleton, LLC Dkt. 33] (the “Notice”) was properly served on all creditors and parties in interest

and no further notice is required. See Certificate of Service [The Fall Event Center LLC

Dkt. 355; The Falls at Gilbert, LLC Dkt. 45; and The Falls of Littleton, LLC Dkt. 34]. The

deadline to object to the Motion was March 18, 2019, and no objections to the Motion have been

filed.

         The Court has considered the Motion, the Stipulations attached hereto as Exhibits A and

B, the Notices filed in each case, the Certificates of Service filed in each case, the record in the

above-captioned cases, and applicable law. Based thereon, and for good cause appearing,

         IT IS HEREBY ORDERED that:

         (1)       The Motion is GRANTED; and

         (2)       The Stipulation attached hereto as Exhibit A is APPROVED;

         (3)       The Stipulation attached hereto as Exhibit B is APPROVED; and

         (4)       The Trustee is AUTHORIZED to take all actions agreed to in the Stipulations on

                   behalf of the estate.

-------------------------------------------------End of Order-------------------------------------------------




                                                      2
4834-5468-5581\1
 Case 18-25116       Doc 381     Filed 03/25/19 Entered 03/25/19 11:01:02           Desc Main
                                  Document     Page 3 of 21




                      DESIGNATION OF PARTIES TO BE SERVED

Service of the foregoing ORDER APPROVING STIPULATIONS REGARDING USE OF
REAL PROPERTY shall be served to the parties in the manner designated below:
By Electronic Service: I certify that the parties of record in The Falls Event Center, LLC case
(18-25116) as identified below, are registered CM/ECF users and will be served notice of entry
of the foregoing Order through the CM/ECF system:

    •    James W. Anderson jwa@clydesnow.com,
         jritchie@clydesnow.com;atrujillo@clydesnow.com
    •    Megan K Baker baker.megan@dorsey.com, long.candy@dorsey.com
    •    David P. Billings dbillings@fabianvancott.com,
         jwinger@fabianvancott.com;mdewitt@fabianvancott.com
    •    Ryan C. Cadwallader rcadwallader@kmclaw.com, tsanders@kmclaw.com
    •    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •    Thomas E. Goodwin tgoodwin@parrbrown.com, nmckean@parrbrown.com
    •    Oren Buchanan Haker oren.haker@stoel.com,
         kevin.mckenzie@stoel.com;daniel.kubitz@stoel.com;docketclerk@stoel.com;rene.alvin
         @stoel.com;kc.harding@stoel.com
    •    Mark E. Hindley mehindley@stoel.com, rnoss@stoel.com;slcdocket@stoel.com
    •    Alan C. Hochheiser ahochheiser@mauricewutscher.com
    •    Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
    •    Peter J. Kuhn tr Peter.J.Kuhn@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •    Ralph R. Mabey rmabey@kmclaw.com
    •    Jessica G. McKinlay mckinlay.jessica@dorsey.com, Segovia.Maria@dorsey.com
    •    John T. Morgan tr john.t.morgan@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •    Darren B. Neilson darren@neilsonlaw.co
    •    Ellen E Ostrow eeostrow@hollandhart.com,
         intaketeam@hollandhart.com;lahansen@hollandhart.com
    •    Chad Rasmussen chad@alpinalegal.com, contact@alpinalegal.com
    •    Steven M. Rogers srogers@roruss.com,
         nrussell@roruss.com;rorusslaw@gmail.com;paralegal@roruss.com
    •    Jeffrey B. Smith jsmith@cgsattys.com
    •    Michael S. Steck michael@clariorlaw.com
    •    Mark S. Swan mark@swanlaw.net
    •    Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
    •    Michael F. Thomson tr thomson.michael@dorsey.com,
         UT17@ecfcbis.com;montoya.michelle@dorsey.com


                                               3
4834-5468-5581\1
 Case 18-25116       Doc 381     Filed 03/25/19 Entered 03/25/19 11:01:02            Desc Main
                                  Document     Page 4 of 21




    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
    •    John J. Wiest wiest.john@dorsey.com

By Electronic Service: I certify that the parties of record in The Falls at Gilbert, LLC case
(18-25419) as identified below, are registered CM/ECF users and will be served notice of entry
of the foregoing Order through the CM/ECF system:

    •    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •    Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
    •    Jessica G. McKinlay mckinlay.jessica@dorsey.com, Segovia.Maria@dorsey.com
    •    Ellen E Ostrow eeostrow@hollandhart.com,
         intaketeam@hollandhart.com;lahansen@hollandhart.com
    •    Chad Rasmussen chad@alpinalegal.com, contact@alpinalegal.com
    •    Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov

By Electronic Service: I certify that the parties of record in The Falls of Littleton, LLC case
(18-27111) as identified below, are registered CM/ECF users in and will be served notice of
entry of the foregoing Order through the CM/ECF system:

    •    Laurie A. Cayton tr laurie.cayton@usdoj.gov,
         James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •    Mary Margaret Hunt hunt.peggy@dorsey.com, long.candy@dorsey.com
    •    Jessica G. McKinlay mckinlay.jessica@dorsey.com, Segovia.Maria@dorsey.com
    •    Ellen E Ostrow eeostrow@hollandhart.com,
         intaketeam@hollandhart.com;lahansen@hollandhart.com
    •    Richard C. Terry richard@tjblawyers.com, cbcecf@yahoo.com
    •    Michael F. Thomson thomson.michael@dorsey.com,
         montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
    •    United States Trustee USTPRegion19.SK.ECF@usdoj.gov

By U.S. Mail – In addition to the parties of record receiving notice through the CM/ECF system,
the following parties should be served notice pursuant to Fed R. Civ. P. 5(b):

Richard N. Bauer                                     Bexar County
1789 Bella Lago Drive                                C/o David G. Aevoet
Clermont, FL 34711-4634                              Linebarger Goggan Blair & Sampson, LLP
                                                     711 Navarro St, Ste 300
                                                     San Antonio, TX 78205




                                                 4
4834-5468-5581\1
 Case 18-25116        Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02       Desc Main
                                 Document     Page 5 of 21




Albert B Clark                                  The Claro Group, LLC
696 East 1220 North                             711 Louisiana Street, Suite 2100
Orem, UT 84097                                  Houston, TX 77002

Richard W. Johnston                             The Falls Event Center LLC
6855 S. Havana St. #275                         9067 South 1300 West, Suite 301
Centennial, CO 80112-3813                       West Jordan, UT 84088

Jones Lang LaSalle Americas, Inc.               The Falls at Gilbert, LLC
200 East Randolph Drive                         9067 South 1300 West
Attention: Regional Counsel                     Suite 301
Chicago, IL 60601                               West Jordan, UT 84088

Meilin Liu                                      The Falls of Littleton, LLC
2601 Blanding Avenue, C307                      9067 South 1300 West
Alameda, CA 94501-1579                          Suite 301
                                                West Jordan, UT 84088
State of Oregon
Department of Revenue
955 Center St NE
Salem, OR 97301-2555




                                            5
4834-5468-5581\1
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                           Document     Page 6 of 21




                     EXHIBIT A
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                           Document     Page 7 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                           Document     Page 8 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                           Document     Page 9 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 10 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 11 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 12 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 13 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 14 of 21




                      EXHIBIT B
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 15 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 16 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 17 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 18 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 19 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 20 of 21
Case 18-25116   Doc 381   Filed 03/25/19 Entered 03/25/19 11:01:02   Desc Main
                          Document      Page 21 of 21
